Title: To James Madison from David Bailie Warden, 26 January 1810
From: Warden, David Bailie
To: Madison, James


Sir,Paris, 26 January, 1810.
I have the honor of sending you by Captain Fenwick, a copy of Mr. Bottas’ “Storia della guerra americana[”]: this is a solid work, and is well written. The Author has been occupied with it more than three years. I had the honor of writing to you by the Ship Madison. I shall not, at present, renew the subject which so deeply interests me. I still hope that you will continue me here as Consul, if political circumstances admit of this appointment. The late orders of the Emperor concerning american vessels and their cargoes in Spain, and at Naples, are extremely hostile, and may prevent any speedy arrangement between this Country and the United States. I trust, Sir, that the Attack of Coleman, and other federal Editors, for my defense of General Armstrong will not injure me in the opinion of the Executive and Senate. As I do not see regular files of American Newspapers, I may not be acquainted with all that has been written against me. I have forwarded, for publication, by General Armstrongs’ advice, a copy of the act of my naturalisation, with some remarks on Colemans’ attack. The charge of my being a mere tool of the minister, which he so often repeats, will not be believed by those who know my principles, conduct and feelings. I have the honor, Sir, to be, with great respect, Your very obedient and very humble Servt
David Bailie Warden
P. S. Captain Fenwick will present you a Copy of the Imperial Almanack for the present year.
